Citation Nr: 0013506	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  95-11 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to an increased rating for the postoperative 
residuals of reconstructive surgery for degenerative joint 
disease of the left knee, currently rated as 20 percent 
disabling.  

Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently rated as 10 percent 
disabling.  

Entitlement to an increased rating for a chronic lumbar spine 
sprain, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to October 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In November 1996, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  

The case was previously before the Board in February 1997, 
when it was remanded for private and VA medical records.  As 
to the right knee service connection and right index finger 
rating issues, the requested development was been completed 
and the Board rendered final decisions on those issues in 
March 1999.  

The March 1999 Board decision Remanded the issues of 
entitlement to increased ratings for the postoperative 
residuals of reconstructive surgery for degenerative joint 
disease of the left knee, for degenerative joint disease of 
the cervical spine, and for a chronic lumbar spine sprain.  
The requested development of those issues has been completed.  
While the claim was in remand status, the rating for the 
lumbar spine was increased to 10 percent.  As that is not the 
highest rating which can be assigned, the lumbar spine rating 
issue remains before the Board.  See AB v. Brown, 6 Vet. App. 
35 (1993).  Also while the case was in remand status, the RO 
denied other claims.  Notices of disagreement on these claims 
are not of record; so, the Board has no jurisdiction of them.  
38 U.S.C.A. §§ 7104, 7105 (West 1991).  Cf. Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  As of the day after the veteran left service, his 
service-connected left knee disability resulted in slight 
instability.  

3.  As of the day after the veteran left service, his 
service-connected left knee disability resulted in a 
limitation of extension to 15 degrees.  

4.  The postoperative residuals of reconstructive surgery for 
degenerative joint disease of the left knee are shown to 
include flare-ups occurring 3 to 4 times a week, lasting 1 to 
11/2 hours with restricted running, sports and squatting, range 
of motion from "-8" degrees of  extension to 100 degrees of 
flexion, tenderness to palpation along the medial aspect of 
the knee at the joint line, and pain and decreased range of 
motion that results in a mild level of functional loss.  

5.  The service-connected cervical spine disability is 
manifested by no more than slight limitation of cervical 
spine motion, with minimal functional loss due to pain and 
limitation of motion.  

6.  The service-connected chronic lumbar spine sprain is 
manifested by no more than slight limitation of motion with 
characteristic pain on motion but no muscle spasm or loss of 
lateral spine motion.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating based on slight 
instability due to the postoperative residuals of 
reconstructive surgery for degenerative joint disease of the 
left knee were met effective the day after the veteran left 
service.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.59 and Code 5257 (1992-1999).  

2.  The criteria for a 20 percent rating based on limitation 
of extension due to the postoperative residuals of 
reconstructive surgery for degenerative joint disease of the 
left knee were met effective the day after the veteran left 
service.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.59 and Code 5261 (1992-1999).  

3.  The criteria for a rating in excess of 20 percent for the 
postoperative residuals of reconstructive surgery for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.7, 4.59 and Codes 5003, 5256-5263 (1999).  

4.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.59 and Codes 5003, 5010, 5290 
(1999).  

5.  The criteria for a rating in excess of 10 percent for 
chronic lumbar spine sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.59 and Codes 5292, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented well grounded claims for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned, but find that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case.  In this connection, it should 
be noted that the applicable rating criteria have not changed 
during the pendency of the claim.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); VAOPGCPREC 3-2000 (April 10, 
2000).  

All relevant facts have been properly developed.  All 
treatment records have been obtained and the VA has properly 
examined the veteran.  VA has completed its duty to assist 
the veteran in the development of his increased rating 
claims.  See 38 U.S.C.A. § 5107(a).  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  The current ratings are based on the 
current extent of each disability, so this discussion will 
focus on the recent evidence, which is the most probative 
source of information as to the current extent of each 
disability, with due regard for the fact that the inservice 
and postservice manifestations could be more important for 
the consideration of the past ratings for the disabilities at 
the times those manifestations were shown.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994) and Fenderson, supra.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Degenerative joint disease or arthritis established by X-ray 
findings may be rated as 10 percent disabling under the 
arthritis codes (DC 5003, etc.) where there is limitation of 
motion.   The joints at issue in this case are already rated 
at or above 10 percent.  For a higher rating, degenerative 
joint disease or arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
38 C.F.R. Part 4, Code 5003 (1999).  

The current ratings also meet the requirement of 38 C.F.R. 
§ 4.59 (1999) to provide at least the minimum compensable 
rating for joints which are actually painful, unstable, or 
malaligned, due to healed injury.  

Postoperative Residuals of Reconstructive Surgery for 
Degenerative Joint Disease of the Left Knee, Currently Rated 
as 20 Percent Disabling

There is no evidence of left knee ankylosis (ratable under 
38 C.F.R. Part 4, Code 5256 (1999)), dislocated semilunar 
cartilage or meniscus (ratable under 38 C.F.R. Part 4, Code 
5258 (1999)), meniscectomy, or removal of a semilunar 
cartilage (ratable under 38 C.F.R. Part 4, Code 5259 (1999)), 
nonunion or malunion of the tibia and fibula (ratable under 
38 C.F.R. Part 4, Code 5262 (1999)) or genu recurvatum 
(ratable under 38 C.F.R. Part 4, Code 5263 (1999)).  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(1992-1999).  

Code 5257 is not predicated on loss of range of motion, and 
thus 38 C.F.R. §§ 4.40 and 4.45 (1999), with respect to pain, 
do not apply.  Johnson v. Brown, 9 Vet. App. 7,11 (1996). 

The VA General Counsel has determined that a knee disability 
can be rated under Code 5257 for instability and can also be 
rated for limitation of motion, if the evidence shows that 
both types of impairment are present.  VAOPGCPREC 23-97 (July 
1, 1997).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(1992-1999).  

Limitation in the ability to straighten or extend the leg 
will be rated as non-compensable where extension is limited 
to 5 degrees; 10 percent disabling where extension is limited 
to 10 degrees; 20 percent disabling where extension is 
limited to 15 degrees; 30 percent disabling where extension 
is limited to 20 degrees; 40 percent disabling where 
extension is limited to 30 degrees; and 50 percent disabling 
where extension is limited to 45 degrees.  38 C.F.R. Part 4, 
Code 5261 (1992-1999).  

Consideration of the veteran's medical history in accordance 
with 38 C.F.R. §§ 4.1, 4.2 (1999) includes the records of A. 
John Tassin, Jr. M.D., as to the results of a pre-service 
December 1987 automobile accident.  In April 1990, Dr. Tassin 
expressed the opinion that the veteran sustained contusions 
of both knees.  There was tenderness and decreased motion.  
The veteran had complaints of knee pain but showed gradual 
improvement.  

A private medical note dated during service, in April 1991, 
shows that the veteran was injured in an automobile accident 
and complained of left knee pain.  X-rays showed no 
pathology.  May 1991 private clinical records contain 
complaints including knee pain.  There was a history of a 
torn ligament in the knee.  There had been no trauma.  

The service medical records disclose knee instability.  
Magnetic resonance imaging revealed an absent left anterior 
cruciate ligament.  The diagnosis was anterior cruciate 
ligament deficient left knee.  Anterior cruciate 
reconstruction was performed in August 1991.  

In March 1992, the veteran was in a car accident and 
sustained a left knee contusion.  

Shortly after leaving active service, in October 1992, the 
veteran had a private orthopedic examination by William E. 
Smith, M.D.  There was a loss of muscle tone and volume at 
the left knee.  There was no laxity on stressing the medial; 
or lateral collateral ligaments.  The lateral pivot shift 
test was negative.  The anterior drawer and Lachman's signs 
were each 1+.  These findings would be consistent with a 
slight instability warranting a 10 percent rating under Code 
5257.  However, these minimal findings would not exceed a 
slight instability and would not approximate the criteria for 
a higher rating.  

Dr. Smith also found a range of motion from 15 to 115 
degrees.  He noted that the range of motion was limited by 
pain at the extremes.  This takes pain into account in 
measuring the range of motion and complies with 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The flexion to 115 degrees would not approximate a 
compensable disability under Code 5260.  The limitation of 
extension to 15 degrees would meet the criteria for a 20 
percent rating based on limitation of extension under Code 
5261.  That restriction does not approximate the limitation 
of extension to 20 degrees required for a 30 percent rating.  

On the private examination in October 1992, the surgical 
scars on the left knee were reported to be well healed and 
non-tender.  

Thus, effective the day after the veteran left service, his 
service-connected left knee disability warranted a 10 percent 
rating under Code 5257 and a 20 percent rating under Code 
5261.  

On the November 1992 private examination, John E. Cobb, M.D., 
noted a positive anterior drawer sign.  Extension lacked 15 
degrees.  Flexion was to 125 or 130 degrees.  Dr. Cobbs' 
findings in November 1992 support Dr. Smith's findings the 
previous month and also support the above analysis according 
to the rating criteria.  

The report of a July 1993 VA examination shows that the 
veteran complained of left knee pain on weight bearing.  
Examination for functional effects disclosed tenderness to 
palpation along the lateral and medial aspects of the knee.  
In the physician's opinion, extension was limited to 
approximately 170 degrees, which would be 10 degrees from the 
straight leg position.  The doctor further stated that there 
was no joint instability or drawer sign.  

The July 1993 examination findings would indicate significant 
improvement.  There was no longer the slight instability 
ratable at 10 percent under Code 5257.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).  Moreover, a 
limitation of extension to approximately 10 degrees from the 
straight leg position would approximate the 10-degree 
limitation criteria for a 10 percent rating and would not 
approximate where the limitation of extension to 15 degrees 
required for a 20 percent evaluation.  38 C.F.R. Part 4, Code 
5261 (1999).  

On the July 1993 VA examination, it was reported that the 
left knee had a well-healed surgical scar.  No symptomatology 
was noted.  Subsequent reports noted the presence of well-
healed scars without any evidence that the knee scars would 
warrant an additional, compensable rating.  38 C.F.R. § 4.118 
(1999).  

In September 1993, VA examination of the left knee showed a 
range of motion from 15 to 115 degrees.  He was tender 
throughout the left knee.  There was no ligamentous laxity.  
There was 1+ swelling and a great deal of crepitation on 
motion.  The diagnosis was degenerative joint disease of the 
left knee, post operative, ligamentous repair.  

In October 1993, Dr. Tassin expressed the opinion that the 
veteran's left knee had been aggravated.  The left knee was 
very tender with a decreased range of motion.  There was no 
comment as to instability.  

The September 1994 report from Clifton W. Shepard, Jr., M.D., 
quoted the veteran as asserting that he had complete recovery 
from the knee injury in service.  The only knee findings were 
that reflexes were symmetrical.  

In October 1994, Louis C. Blanda, Jr., M.D., an associate of 
Dr. Cobb, examined the veteran for an August 1994 work injury 
that involved the low back, but noted a report of chronic 
left knee pain from inservice injury.  A residual restricted 
range of motion was reported but not measured.  Complaints of 
left knee pain were recorded in April 1995.  Beside the 
surgical scar, clinical examination disclosed some lateral 
instability, which Dr. Blanda felt, was the source of the 
veteran's knee pain.  The doctor was of the opinion that the 
veteran could benefit from a rehabilitation program.  

Notes from Dr. Gerald Small reflect treatment of the veteran 
for various complaints, including knee pain, from 1987 to 
1994.  These notes do not provide sufficient information to 
rate the disability.  

The VA X-rays of December 1995 disclosed 2 orthopedic screws.  
Cystic changes in the lateral intercondyle suggested 
arthritic change.  There was a small joint mouse.  The 
veteran complained of left knee pain on walking and standing.  
Objectively, there was no swelling or deformity.  There was 
some subluxation.  There was no lateral instability, loose 
motion or malunion.  The range of left knee motion was from 
10 degrees extension to 135 degrees flexion.  The diagnosis 
was traumatic degenerative joint disease with some limited 
motion and moderate subluxation of the left knee.  

In January 1996, Clark A. Gunderson, M.D., reported that the 
veteran complained of swelling, popping, grinding, and 
occasionally giving way.  Examination of the knee revealed 
healed surgical scars.  The range of motion was from 5 to 130 
degrees, with 5 degrees of extension and 10 degrees of 
flexion lacking.  There was 1/2 inch quadriceps atrophy 4 
inches above the patella.  The doctor stated that the knee 
was stable in all planes.  There was mild diffuse tenderness 
both medially and laterally.  X-rays evidenced previous 
reconstruction with fairly good articular cartilage.  The 
doctor expressed the opinion that the veteran was doing quite 
well considering his previous surgery.  He indicated that the 
veteran could return to medium labor but should not do 
persistent climbing or squatting.  

Progress notes from Daniel L. Hodges, M.D. dated in 1996 
reflect complaints of knee pain on motion without describing 
how pain affected motion or commenting on subluxation or 
instability.   

During the veteran's November 1996 hearing, he testified that 
he had severe left knee pain at least 2 to 3 times daily.  It 
bothered him while driving, sitting or walking.  He asserted 
that the pain required him to get off his feet and to get 
medication.  (Hearing transcript, 6.)  He stated that the 
knee bothered him while walking, standing too long or 
driving.  He could walk a quarter of a mile before his knee 
started hurting him.  (Hearing transcript, 7.)  He reported 
that the left knee gave out about twice a day.  He also 
reported that it locked and he was unable to move it.  He 
testified that he had constant pain, and also pain when 
bending the knee.  (Hearing transcript, 9.)  

The veteran's knee was examined by VA in April 1997.  He 
complained that it gave out and had pain.  Scars were noted 
and not reported to be symptomatic.  There was no swelling or 
deformity.  The left knee had second degree subluxation, 
lateral instability and loose motion.  The range of motion 
was from 0 to 140 degrees with pain on motion.  The diagnosis 
was an unstable left knee with prior anterior collateral 
ligament repair, full motion and moderate pain.  

The report of a February 1998 VA examination shows that the 
veteran described pain as constant and indicated that it was 
an 8 on a scale of 1 to 10.  Driving and standing for 20 to 
30 minutes reportedly made the pain severe.  There were no 
episodes of dislocation or inflammatory arthritis.  Left knee 
flexion was to 135 degrees and extension went to the 0-degree 
position.  The diagnoses were status post injury of the left 
knee with anterior cruciate ligament reconstruction in 1991 
with residuals; and osteochondritis dissecans, left knee.  

During a May 1999 VA examination, the veteran reported that 
there had been no episodes of recurrent subluxation or 
dislocation.  The physician found that the veteran's left 
knee had no joint laxity or instability.  Flexion was to 100 
degrees, with pain at the extreme.  Pain reportedly limited 
left knee extension to "-8 degrees."  There was tenderness 
to palpation along the medial aspect of the left knee at the 
joint line.  There was no heat, redness, effusion, swelling, 
abnormal motion or guarding motion.  He reported flare-ups of 
left knee symptoms with activity such as prolonged sitting, 
standing, or laying in one position.  They were said to occur 
3 to 4 times a week and last 1 to 11/2 hours.  He reported that 
he could not run or engage in sports for an extended time and 
had difficulty squatting.  The diagnosis was status post ACL 
tear of the left knee, status post reconstructive surgery 
with mild functional loss due to pain and decreased range of 
motion.  

Extension into the negative range would not approximate any 
criteria for a compensable rating.  If it was incorrectly 
reported and extension was actually limited to 8 degrees, 
that could approximate the 10-degree criteria for a 10 
percent rating; however, it would not exceed that criteria 
and does not approximate the criteria for a higher rating.  
38 C.F.R. § 4.7 (1999).  

While the veteran asserts that his knee symptoms warrant a 
higher rating, the findings of trained medical personnel are 
more probative in determining whether the criteria for a 
higher rating have been met.  Here, the examiner found some 
limitation of left knee extension and flexion and tenderness 
in the medial portion of the joint line, and considered the 
veteran's report of flare-ups.  The examiner reached the 
conclusion that there was mild functional loss due to the 
pain and decreased range of motion of the left knee.  Such a 
mild functional loss due to pain and decreased range of 
motion does not exceed any applicable criteria for the 
current 20 percent rating.  It is not shown that extension of 
the knee is limited to 20 or 30 degrees or that flexion is 
limited to 15 degrees.  As noted earlier, the pain that the 
veteran experiences is encompassed under the 20 percent 
currently assigned, and his surgical scar has been shown to 
be well healed.  

A preponderance of the evidence establishes that the 
disability does not approximate any applicable criteria for a 
higher rating.  38 U.S.C.A. § 5107-(b) (West 1991); 38 C.F.R. 
§ 4.7 (1999).  Consequently, a higher rating cannot be 
assigned for the veteran's service-connected left knee 
disability.  


Degenerative Joint Disease of the Cervical Spine, 
Currently Rated as 10 Percent Disabling

Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (1999).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups; and a 20 percent rating may be 
assigned if, there are occasional incapacitating 
exacerbations, in addition to X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
These 10 percent and 20 percent ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (1999).  

There is no evidence of vertebral fracture ratable under 
38 C.F.R. Part 4, Code 5285 (1999) or of ankylosis of the 
cervical spine ratable under 38 C.F.R. Part 4, Codes 5286, 
5287 (1999)

A limitation of cervical spine motion will be rated as 10 
percent disabling where slight, 20 percent disabling where 
moderate, and 30 percent disabling where severe.  38 C.F.R. 
Part 4, Code 5290(1999).  

An intervertebral disc syndrome, postoperative, cured, will 
be rated as noncompensable.  A 10 percent rating will be 
assigned where the condition is mild.  A 20 percent rating 
will be granted for a moderate condition with recurring 
attacks.  A 40 percent rating requires a severe condition 
with recurring attacks and intermittent relief.  The highest 
rating assignable under this code is 60 percent which 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).  

The Board has reviewed the veteran's medical history in 
accordance with 38 C.F.R. §§ 4.1, 4.2 (1999).  Before 
service, in March 1988, Dr. Tassin expressed the opinion that 
the veteran had a cervical sprain due to a December 1987 
automobile accident.  An April 1991 private clinical record 
shows that the veteran was injured in an automobile accident 
and complained of neck pain.  Cervical spine X-rays were 
normal.  

Shortly after leaving active service, in October 1992, the 
veteran had a private orthopedic examination by William E. 
Smith, M.D.  The veteran told of injuring his neck aboard 
ship in August 1990.  He reported that he continued to have 
occasional stiffness and pain.  Dr. Smith did not report neck 
findings or diagnosis.  

On Dr. Cobb's November 1992 examination, symptoms included 
stiffness, muscle spasm and pain.  Examination disclosed 
tenderness without spasm over the trapezius muscles.  The 
neck had a full range of motion with crepitation.  The doctor 
noted that X-rays were normal.  The impression was post-
traumatic cervical pain syndrome and soft tissue pain 
syndrome in the cervical spine, possible disc related 
condition.  

The report of the July 1993 VA examination shows the veteran 
complained of occasional neck pain.  The examiner did not 
report any impairment or diagnose any disability.  

X-ray examination of the cervical spine by VA, in September 
1993, was interpreted as showing slight anterior slippage of 
vertebra C5 on vertebra C4.  Further tests were recommended.  
There was a diagnosis of degenerative joint disease of the 
cervical spine.  

In September 1994, Dr. Shepard examined the veteran for a 
post service injury, when an scaffolding fell on him.  He 
complained of pain on the right and left sides at the base of 
the skull and the base of the neck.  He also complained of 
pain radiating into both shoulders, as well as numbness and 
tingling in the right upper extremity.  He told of the injury 
in service and asserted that he had complete recovery.  
Examination of the cervical spine revealed a full range of 
motion in all directions.  There was apparent tenderness in 
some muscles.  There was no spasm.  Deep tendon reflexes were 
normal and symmetrical.  There was no loss of feeling, 
atrophy, muscle weakness, contusions, abrasions or 
lacerations.  X-rays were reported to be normal.  The 
diagnosis was resolving cervical strain.  

In October 1994, Dr. Blanda examined the veteran for his 
August 1994 injury.  The injury was described as scaffolding 
striking him in the rear back of the neck, pushing him 
forward striking the right side of his neck.  He complained 
of a posterior neck ache with radiation and weakness into the 
right upper extremity.  The doctor felt that the range of 
cervical spine motion was restricted in rotation and side 
bending to 75 percent of normal to the left and was normal to 
the right.  There was no reported loss of extension or 
flexion.  A cervical MRI (magnetic resonance imaging) 
suggested a small protrusion at the C5-C6 level.  Continued 
complaints of neck pain were recorded in November 1994 and 
April 1995 without comment as to the effect on neck motion.  

Notes from Dr. Small reflect treatment of the veteran for 
various complaints, including neck pain, from 1987 to 1994.  
These notes do not provide sufficient information to rate the 
disability.  

A letter dated in May 1995 reflects a consultation with Dr. 
Hodges.  The doctor reported that the veteran had neck pain 
from the injury in August 1994.  The veteran had suboccipital 
tenderness bilaterally with diffuse tenderness extending out 
to the trapezial musculature, bilaterally.  Scapulohumeral 
motion was normal.  There was good strength with no weakness, 
wasting or atrophy.  The impression was myofascial neck pain.  
Follow-up notes indicate improvement without addressing the 
rating criteria.  

The VA X-rays of December 1995 disclosed a normal cervical 
spine.  The veteran complained of neck pain.  Objectively, 
there were no postural abnormalities or deformity.  The range 
of neck motion was 30 degrees of forward flexion, 30 degrees 
of backward extension, 40 degrees of lateral rotation, 
bilaterally, and 55 degrees of rotation, bilaterally.  The 
doctor commented that there was no objective evidence of pain 
on motion and that there was no evidence of neurological 
involvement.  The diagnosis was a normal cervical spine 
without arthritis.  

In January 1996, Dr. Gunderson reported that the veteran 
complained of neck pain radiating into the right shoulder and 
arm, associated with numbness and tingling.  The doctor found 
tenderness at the C6-C7 level.  The range of neck motion was 
approximately 75 percent of normal in all directions.  Motor, 
sensory and reflex examination of the upper extremities was 
normal.  X-rays were normal.  An MRI disclosed minimal 
degenerative change.  It was the physician's impression that 
the veteran had sustained a jamming or straining type injury 
to his cervical spine.  It was felt that he could do medium 
labor, but should avoid overhead work.  

At his November 1996 hearing before the undersigned Board 
member, the veteran testified that he had constant neck pain.  
He stated that his neck became stiff and sometimes he could 
hardly move it.  (Hearing transcript, 15.)  

The report of an April 1997 VA examination of the cervical 
spine shows the veteran reported that his neck hurt a lot.  
There were no postural abnormalities or fixed deformity and 
the musculature was normal.  The range of cervical motion was 
30 degrees of forward flexion, 30 degrees of backward 
extension, 40 degrees of left and right lateral flexion, and 
55 degrees of left and right rotation.  The examiner 
expressed the opinion that there was minimal, if any, pain on 
motion.  Cervical spine X-rays were normal.  The diagnosis 
was normal cervical spine without arthritis.  The doctor 
reiterated that the range of motion was full without apparent 
pain and there were no neurologic changes.  

VA examined the veteran's cervical spine in April 1998.  The 
veteran assessed his pain as 7 on a scale of 1 to 10 and said 
it was constant.  There was stiffness.  Pain occurred on a 
daily basis.  Pain was worse at night, with driving, and in 
cold weather.  It would decrease with a heating pad or hot 
towel.  It was reported that there was no loss of function 
but there was pain on any movement.  The doctor stated that 
the veteran did not have limitation of motion but did have 
pain with all motion.  There was no deformity or atrophy.  
The range of cervical motion was 30 degrees of forward 
flexion with pain on all movement, 30 degrees of backward 
extension with pain on all movement, 40 degrees of left and 
right lateral flexion, and 55 degrees of left and right 
rotation.  The doctor repeated that the veteran had full 
motion and pain in all of the movements.  X-rays disclosed 
reversal of the normal lordosis of the cervical spine, 
particularly from C3 to C6.  The disc spaces were well 
maintained and there was no other abnormality.  The diagnosis 
was cervical strain with reversal of the normal lordosis of 
the cervical spine from C3 to C6, with pain in all motion.  
It was again noted that the veteran had a full range of 
motion with pain in all movements.  The final diagnosis was a 
cervical spine strain.  It was noted that there was no 
degenerative joint disease of the cervical spine.  The doctor 
explained that since X-rays in January and March 1998 were 
negative, he disagreed with the 1993 diagnosis of 
degenerative joint disease.  

On examination of the veteran's spine, in May 1999, he 
complained of constant aching over approximately the C6 and 
C7 spinous process with occasional radiation to the right 
shoulder and biceps.  Pain was associated with stiffness of 
the neck.  There was occasional numbness and tingling of the 
hands.  The veteran reported flare-ups of cervical symptoms 3 
to 4 times per week, lasting a few hours.  He reported 
difficulty bending when working in the yard, difficulty with 
household chores and occasional difficulty with sex.  
Prolonged driving caused pain.  The range of cervical motion 
was 35 degrees of forward flexion, 25 degrees of backward 
extension secondary to pain, 25 degrees of left and right 
lateral flexion secondary to pain at the extremes of motion, 
80 degrees of right rotation and 60 degrees of left rotation.  
There was no spasm of the cervical spine musculature.  There 
was tenderness to palpation over the C6 and C7 spinous 
processes.  The diagnosis was cervical strain.  The doctor 
commented that there was minimal functional loss due to pain 
and decreased range of motion.  In June 1999, the examiner 
further stated that he was unable to differentiate between 
the residuals of service-connected disability and those from 
post service injuries.  

While there was a diagnosis of degenerative joint disease of 
the cervical spine, subsequent X-rays were normal and a 
physician expressed the opinion that the veteran did not have 
arthritis.  The current 10 percent rating would be 
appropriate for arthritis with limitation of motion.  A 
higher rating would require evaluation under other codes.  
38 C.F.R. Part 4, Codes 5003, 5010 (1999).  

The same manifestation can not be rated separately under 
different codes.  38 C.F.R. § 4.14 (1999).  Thus, the 
limitation of motion could be rated under other codes, 
instead of and not in addition to other ratings for 
limitation of motion.  

Here, there is no evidence of vertebral fracture ratable 
under 38 C.F.R. Part 4, Code 5285 (1999) or of ankylosis of 
the cervical spine ratable under 38 C.F.R. Part 4, Codes 
5286, 5287 (1999).  

The current 10 percent rating would be appropriate for slight 
limitation of cervical spine motion.  The next higher rating, 
20 percent, requires moderate limitation of motion.  
38 C.F.R. Part 4, Code 5290(1999).  While the veteran may 
assert that a higher rating is warranted, the medical 
findings and opinions are significantly more probative in 
determining whether the criteria for a higher rating have 
been met because it has not been shown that he has the 
expertise to render competent opinion on medical questions.  
Espiritu v. Derwinski, 2 Vet-App. 492, 494-5 (1992).  In this 
case, the neck findings by trained medical personnel 
consistently describe a slight neck disability, which does 
not approximate a moderate limitation of motion.  On the May 
1999 VA examination, the doctor expressed the opinion that 
there was minimal functional loss due to pain and limitation 
of motion.  Thus, the preponderance of the evidence shows 
that the veteran does not suffer from moderate or nearly 
moderate limitation of cervical spine motion for which a 
higher rating could be assigned under Code 5290.  The 
evidence on this point is not in approximate or exact 
balance, so there is no doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 1991).  

There have been upper extremity complaints.  However, the 
neurological findings have been normal.  There is no 
diagnosis of an intervertebral disc syndrome ratable under 
Code 5293.   

Chronic Lumbar Spine Sprain, Currently Rated as 10 Percent 
Disabling

There is no evidence of vertebral fracture ratable under 
38 C.F.R. Part 4, Code 5285 (1999) or of ankylosis of the 
lumbar spine ratable under 38 C.F.R. Part 4, Codes 5286, 5289 
(1999)

A limitation of lumbar spine motion will be rated as 10 
percent disabling where slight, 20 percent disabling where 
moderate, and 40 percent disabling where severe.  38 C.F.R. 
Part 4, Code 5292 (1999).  

A sacro-iliac injury and weakness or lumbosacral strain will 
be rated as noncompensable where there are slight subjective 
symptoms only.  A 10 percent rating will be assigned where 
there is characteristic pain on motion.  The current 20 
percent rating is assigned where there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The next higher rating, 
and the maximum under these codes, is 40 percent which 
requires a severe disability with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5294, 5295 (1999).  

Review of the veteran's medical history in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1999) discloses that before service, 
in March 1988, Dr. Tassin expressed the opinion that the 
veteran had a lumbar sprain with a musculoligamentous sprain 
on the right due to an automobile accident.  An April 1991 
private clinical record shows that the veteran was injured in 
an automobile accident and complained of back pain.  Lumbar 
X-rays were normal.  

A private medical note dated in May 1991, show complaints 
including back pain.  It was noted that there had been no 
trauma.  

Shortly after leaving active service, in October 1992, the 
veteran had a private orthopedic examination by William E. 
Smith, M.D.  The veteran told of injuring his back aboard 
ship in August 1990.  He reported that he continued to have 
occasional stiffness and pain.  Dr. Smith did not report back 
findings or diagnosis.  

On Dr. Cobb's November 1992 examination, symptoms included 
stiffness, muscle spasm and pain.  Examination disclosed a 
slight tilt, otherwise posture was normal.  The sacroiliac 
joint was slightly tender.  He had a normal range of motion.  
The doctor noted that X-rays were normal.  The impression was 
post-traumatic lumbar pain syndrome and possible disc related 
injury in the lumbar spine.  

On the July 1993 VA examination, the veteran complained of 
occasional back pian.  The doctor found tenderness along the 
lumbar paraspinous muscles.  Straight leg raising was 
negative.  The diagnosis was whiplash injury with chronic 
back pain.  

A VA examination of the veteran's back in September 1993 
showed a range of motion which was full with some slight 
tenderness in the midline of the lower lumbar spine and 
adjacent paraspinous muscles.  Straight leg raising was 
negative.  There was no atrophy.  Reflexes were equal.  Motor 
and sensation responses were intact.  X-rays showed a normal 
lumbar spine.  The diagnosis was chronic lumbar spine sprain.  

In September 1994, Dr. Shepard examined the veteran for a 
post service injury, a scaffolding fell on him.  He 
complained of pain radiating down both lower extremities to 
the knees and numbness and tingling in the entire lower 
extremities, bilaterally.  Examination of the lumbar spine 
showed no definite tenderness.  There was no spasm, contusion 
or abrasion.  On touching his toes, his hands reached the 
floor, with no tenderness.  Knee and ankle reflexes were 
normal.  Straight leg raising was normal and negative for 
pain.  There was no loss of sensation.  X-rays were reported 
to be normal.  The diagnosis was a resolving lumbar strain.  

In October 1994, Dr. Blanda, examined the veteran for 
residuals of his August 1994 injury.  The injury was 
described as scaffolding striking him in the rear of the neck 
and back.  He complained of low back pain with radiation and 
weakness into the lower right extremity.  It was the doctor's 
opinion that the veteran had a full range of motion.  
Straight leg raising was negative.  Sensory and motor 
examination were normal.  A lumbar MRI was within normal 
limits.  

Notes from Dr. Small reflect treatment of the veteran for 
various complaints, including back pain, from 1987 to 1994.  
These notes do not provide sufficient information to rate the 
disability.  

In a May 1995 letter, Dr. Hodges reported that the veteran 
had back pain from the injury in August 1994.  There was 
tenderness  in the midline at the lumbosacral junction.  
Range of motion testing caused some discomfort.  Sciatic 
notches were moderately tender.  There was no radicular 
component.  Straight leg raising was negative.  
Neurologically, he was intact.  The impression was myofascial 
low back pain.  Follow-up notes indicate improvement without 
addressing the rating criteria.  

In January 1996, Clark A. Gunderson, M.D., reported that the 
veteran complained of lower back pain radiating into the 
buttocks and thighs.  Examination revealed normal gait and 
posture.  There was no lumbar spasm.  He could bend over and 
almost touch his toes and demonstrated normal spinal 
mechanics.  Motor and reflex examination was normal.  
Straight leg raising caused anterior left knee pain at 75 
degrees.  X-rays were normal.  An MRI revealed degenerative 
change at L1-L2.  The doctor expressed the opinion that the 
veteran did not have objective evidence of continued 
disability of the lumbar spine.  

During his November 1996 hearing, the veteran testified that 
he had constant lower back pain.  It particularly bothered 
him while bending, sitting down and driving.  (Hearing 
transcript, 12.)  The pain could come and go.  He stated that 
the pain was present about 80 percent of the time, and that 
he had muscle spasm in his back several times a week.  
(Hearing transcript, 13.)  

The record of the April 1997 VA examination of the lumbar 
spine shows the veteran's complaint that his lower back hurt 
a lot.  There were no postural abnormalities or fixed 
deformity and the musculature of the back was normal.  The 
range of lumbar motion was 95 degrees of forward flexion, 35 
degrees of backward extension, 40 degrees of left and right 
lateral flexion, and 35 degrees of left and right rotation.  
The examiner expressed the opinion that there was minimal, if 
any, pain on motion.  Lumbar spine X-rays were normal.  The 
diagnosis was a normal lumbar spine without arthritis.  The 
doctor reiterated that the range of motion was full without 
apparent pain and there were no neurologic changes.  

VA examined the veteran's back in February 1998.  He reported 
that his back pain was 7 on a scale of 1 to 10, all the time.  
The pain was reportedly worse with sitting for 30 minutes or 
standing for 45 minutes.  He could only walk a quarter mile 
before the pain became worse.  The range of lumbar flexion 
was to 75 degrees with tenderness.  From 50 to 70 degrees, he 
was very tender.  Backward extension was 25 degrees.  
Bilaterally, lateral flexion was 40 degrees and rotation was 
35 degrees.  X-rays showed a normal lumbar spine.  The 
diagnosis was status post injury of the low back with limited 
function on forward flexion and backward extension.  

On a VA examination of the veteran's spine in May 1999, he 
complained of intermittent aching pain in the right lower 
back area, which occasionally radiated down both lower 
extremities.  Pain was associated with stiffness of the 
lumbar spine.  There was occasional numbness and tingling of 
the feet.  The veteran reported flare-ups of lumbar symptoms 
3 to 4 times per week, lasting a few hours.  He reported 
difficulty bending when working in the yard, difficulty with 
household chores and occasional difficulty with sex.  
Prolonged driving caused pain.  The range of lumbar motion 
was 90 degrees of forward flexion with pain occurring at 85 
degrees of flexion, 25 degrees of backward extension with 
pain occurring at that extreme, 40 degrees of left and right 
lateral flexion with pain occurring at those extremes of 
motion, and 45 degrees of right and left rotation secondary 
to pain at those extremes.  Straight leg raising was 
negative, bilaterally.  There was no spasm of the lumbar 
spine musculature.  There was tenderness to palpation over 
the L4 spinous process.  There were no postural 
abnormalities, fixed deformities or neurological 
abnormalities.  The diagnosis was lumbar strain.  The doctor 
commented that there was minimal functional loss due to pain 
and decreased range of motion.  In June 1999, the examiner 
further stated that he was unable to differentiate the 
residuals of the service-connected disability from those of 
post service injuries.  

While the veteran may assert that his service-connected back 
disorder warrants a higher rating, the findings of the 
trained medical professionals are substantially more 
probative in determining if the criteria for a higher rating 
have been met.  Here, there are no fracture residuals ratable 
under Code 5285 or ankylosis ratable under 5286 or 5289.  The 
limitation of lumbar spine motion has been variously 
described with consideration of pain and other limiting 
factors.  The Board finds that the May 1999 examination 
provides the clearest picture of the limitation of motion 
considering pain and other functional factors.  38 C.F.R. 
§§ 4.40, 4.45; See DeLuca.  The examining physician expressed 
the opinion that there was minimal functional loss due to 
pain and decreased range of motion.  Thus, the preponderance 
of the evidence on this issue reflects a slight limitation of 
motion that warrants a 10 percent rating under Code 5292.  
38 U.S.C.A. § 5107(b) (West 1991).  The evidence does not 
equate with or approximate the moderate limitation of motion 
that is required for a higher rating under Code 5292.  
38 C.F.R. § 4.7 (1999).  While the veteran has reported 
radiation of pain into the lower extremities, the physicians 
have repeatedly found that there is no neurological 
involvement.  There is no diagnosis of an intervertebral disc 
syndrome from a competent witness, such as a physician or 
other trained medical professional.  Therefore, the 
disability is not ratable under Code 5293.  The disability is 
diagnosed as a lumbosacral strain.  The examiners have 
reported characteristic pain on motion that is ratable at 10 
percent under Code 5295.  This is not in addition to the 
limitation of motion ratable under Code 5292, as the same 
limitation of motion due to pain can not be rated under 
different codes.  38 C.F.R. § 4.14 (1999).  The examiners 
have repeatedly stated that there is no muscle spasm and 
there is no evidence of loss of lateral spine motion as 
required for the 20 percent rating under Code 5295.  
Consequently, the preponderance of the evidence establishes 
that the disability does not equate with or approximate the 
criteria for a higher rating under Code 5295.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  As discussed 
above, the evidence is not in approximate balance such that 
the veteran could be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 1991).  

Extraschedular Rating

The December 1998 Board decision noted that preliminary 
review of the record did not reveal that the RO expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash, at 227.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).  

The December 1998 decision notified the veteran of these 
provisions.  He was also notified that he could submit 
additional evidence and argument while the case was in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  He has 
not presented any additional argument or evidence supporting 
an extraschedular rating.  The veteran has not reported that 
any other pertinent evidence might be available on this 
aspect of the claim.  See Epps, at 344.  


ORDER

An increased rating for the postoperative residuals of 
reconstructive surgery for degenerative joint disease of the 
left knee is denied.  

An increased rating for degenerative joint disease of the 
cervical spine is denied.  

An increased rating for a chronic lumbar spine sprain is 
denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 


